This case is before this court on motion to dismiss the appeal of the state from a judgment of the Court of Common Pleas reversing a conviction on a charge of drunken driving, originating in the Municipal Court of Cincinnati.
It is admitted the notice of appeal was filed twenty-two days after the judgment of the Court of Common Pleas, and it is claimed that by virtue of Section 12223-7, General Code, the notice of appeal was not filed within time and this court has no jurisdiction to hear the case.
The sole question for decision here is whether the *Page 124 
above section of the Code governs the time of filing the notice of appeal.
The above section occurs in the General Code in Title V, "Procedure on Appeal," and is a part of the Appellate Procedure Act, which took the place of Titles V and VI of the former Code of Civil Procedure, and is, therefore, confined in its application to civil cases.
Appeals in criminal cases are governed by a separate chapter of the General Code in Title II, "Criminal Procedure," Chapter 38, "Appeals."
The motion to dismiss is, therefore, overruled.
Motion overruled.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur. *Page 125